DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 6, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the IP2D classifier model" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 is rejected due to its dependency on, and therefore inclusion of, the rejected subject matter of claim 5 discussed above.

Claim 14 recites the limitations "the IP2D classifier model" in line 3 and “the labeled IP2D training data” in lines 3 through 4. There is insufficient antecedent basis for these limitations in the claim.

Claim 15 is rejected due to its dependency on, and therefore inclusion of, the rejected subject matter of claim 14 discussed above.

Claim 16 recites the limitation “an IP-domain classification model” in line 7. However, parent claim 11 also recites the limitation “an IP-domain classification model” in line 8. Therefore, the examiner is unclear if the same IP-domain classification model is being referred to in the two instances of the phrase or if a first and second IP-domain classification model are being referred to. If the former, the second usage of the phrase should be changed to “the IP-domain classification model.” If the latter, the second usage of the phrase should be changed to “a second IP-domain classification model.” Exact wording is not required and the intended meaning may be communicated by alternate wording.

Claims 17-20 are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 16 discussed above.

Allowable Subject Matter
Claims 1-4 and 7-13 are allowed.

Claims 5, 6, and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon & Thu-Sat: 9 AM to 7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454



8/11/2022